United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 2, 2005
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 04-11295
                           Summary Calendar



TERRENCE GORE,

                                      Plaintiff-Appellant,

versus


EXPERIAN INFORMATION SOLUTIONS, INC.

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CV-2949
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terrence Gore (hereinafter “Gore”), a college student, small

business owner, and frequent pro se and informa pauperis

litigant, brought this suit in Texas state court as one of a

series of cases against Experian Information Solutions, Inc.

(hereinafter “Experian”) seeking to suppress reporting of his

poor credit history and damages resulting therefrom. Experian

removed the case to federal court. Gore moved to remand the case

to state court but Judge Barefoot Sanders denied the motion to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-11295
                                -2-

remand. Both parties filed motions for summary judgment and in

September 2004, Judge Sanders denied Plaintiff’s motion for

summary judgment and granted summary judgment to Experian on all

counts.   Gore appeals to this court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpt and relevant portions of the record itself.    For

the reasons stated by Judge Sanders in each of the Memorandum and

Orders as to which Gore sought appellate review in this appeal,

we affirm the rulings of Judge Sanders therein and we affirm the

final judgment entered by Judge Sanders on September 7, 2004.

     AFFIRMED.